DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-14 are objected to because of the following informalities.  Claim 13 is dependent upon cancelled claim 8 (claim 14 is dependent upon claim 13).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 1-6, 13, 16-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMURA (2014/0076878 A1; Shimura) in view of MIYAHARA et al. (2015/0071690 A1; Miyahara) and in view of GON (2017/0160683 A1).
Shimura teaches regarding claim 1, a heating device comprising: an endless belt 202 configured to rotate; a pressure rotator 208 configured to rotate in a rotation direction, the pressure rotator 208 configured to contact an outer circumferential surface of the endless belt 202 to form a nip between the endless belt 202 and the pressure rotator 208, the nip N through which a heating target having a particular width in an axial direction of the pressure rotator 208 is conveyed; a heater 300 including a heat generator configured to define a conveyance span in the axial direction of the pressure rotator 208, the conveyance span where the heating target is conveyed, and a non-conveyance 
Regarding claim 2, the heat generator 302 includes: a first heat generating portion 302-1; and a second heat generating portion 302-2 arranged with the first heat generating portion in the axial direction of the pressure rotator [0029].
Regarding claim 3, the heating device further comprising a controller configured to control the first heat generating portion 302-1 and the second heat generating portion 302-2 to generate heat separately [0049, 0051].
Regarding claim 4, the first heat generating portion includes a center heat generating portion disposed at a center of the heat generator in the axial direction of the pressure rotator, the center heat generating portion configured 
Regarding claim 5, the non-conveyance span temperature detector is disposed upstream from the nip N in the rotation direction of the pressure rotator (TH1-TH4, figure 2).
Regarding claim 6, a plurality of heating targets having a plurality of widths in the axial direction of the pressure rotator, respectively, is conveyed through the nip, and wherein the particular width of the heating target defines a minimum width of the plurality of widths (shown in figure 3, the width of 302-2 or 302-1).
Regarding claim 16, the heat generator has a positive temperature coefficient property, and wherein an electric current flows through at least a part of the heat generator in a longitudinal direction of the heater [0032].
Regarding claim 19, Shimura teaches a fixing device (figures 2-3A) comprising: an endless belt 202 configured to rotate; a pressure rotator 208 
Regarding claim 20, Shimura teaches an image forming apparatus (figures 1-3A) comprising: an image forming device 100 configured to form an image; and 
Shimura does not teach a pressure rotator having a holder for its thermistor.
Gon teaches a heating device having a holder for its thermistors.
Gon teaches, regarding claim 1, the non-conveyance span temperature detector includes a first insulating sheet PI and the conveyance span temperature detector 62 includes a second insulating sheet (figure 5, [0053-0054]).
GON teaches regarding claim 13, the non-conveyance span temperature detector includes: a first temperature detecting element 35 configured to detect the temperature of the pressure rotator; and a holder 32 configured to hold the first temperature detecting element, and wherein the conveyance span temperature detector includes:  a second temperature detecting element 34 configured to detect the temperature of the heater; and a holder 32 configured to hold the second temperature detecting element (figure 5 shows the thermistors attached to the holder 32; [0033]).
Regarding claim 17, the heating device further comprising: a first wire 64 disposed inside a loop formed by the endless belt and exposed to an outside of the endless belt from one lateral end of the endless belt in an axial direction of the endless belt: and a second wire 64 disposed inside the loop formed by the endless belt and exposed to the outside of the endless belt from another lateral 
GON does teach having plural holders for each detecting element.  However, it would have been obvious to one of ordinary skill in the art to use plural holders since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 21, as discussed previously discussed, Miyahara teaches the claimed pressure roller configuration.  
Miyahara teaches, regarding claim 21, a pressure rotator includes a cored bar made of metal: an elastic layer disposed on an outer periphery of the cored bar, the elastic layer having a thickness of 2 mm or greater and a thermal conductivity of 0.1 W/mK or greater: and a release layer disposed on an outer periphery of the elastic layer, and wherein the pressure rotator has an outer diameter of 20 mm or greater (figure 3, [0072-0073]).
Both Shimura, Miyahara, and GON are concerned with belt fixing devices.  The teaching of GON may be used to improve the teaching of Shimura in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Miyahara with the teaching of Shimura to minimize the temperature rise at the end of the fixing roller.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Gon with the teaching of Shimura to maintain the position of the detector element. 
Allowable Subject Matter
Claims 7, 10-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
The indicated allowability of claim 9 is withdrawn based on the applied reference to GON.  As a result, this action is not final.
The claims remain rejected as discussed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QG